Exhibit 10.34


Summary of Annual Incentive Plan (AIP)
(as of February 2017)


What is the AIP?
The Compensation Committee (the “Committee”) of the Board of Directors of Rowan
Companies plc (the “Company”) administers the Company’s targeted cash incentive
plan (the “AIP”). The AIP is a compensation plan administered pursuant to the
Company’s incentive plan and this document summarizes its material provisions.
 
Who is eligible?       
 
Named Executive Officers (NEOs) and certain other officers.    
 
What is my target bonus?
Each participant in the AIP generally has an incentive target that is
denominated as a percentage of base salary depending on salary/responsibility
level. 
 
How is the payout calculated?
Once the bonus pool is funded, the Committee determines the actual bonus payout
by assessing the Company’s performance against certain financial, operational or
strategic metrics approved each year by the Committee.  Such metrics may
include, but are not limited to, the achievement of EBITDA or other financial
metrics, safety performance, contracted non-productive time or other financial,
operational or strategic objectives.  In addition, the Committee also considers
achievements made by the Company during the fiscal year.
 
Under the terms of the AIP, 75% of the target bonus value is determined by
reference to approved metrics, with payout ranging from 0% to 200% of target
depending on achievement of the metric.  The remaining 25% of the target bonus
value is determined by the discretion of the Committee depending on Company
achievements and performance during the year. Determinations with respect to any
payouts under the AIP are usually made before March 15 of each year.
 
The performance and other metrics for any year (including any methods for
determining payout or the application of any discretion by the Committee) vary
from year to year and are detailed in our annual proxy statement with respect to
payments made for the prior fiscal year.
 
What is the highest/lowest bonus
I may receive?
 
Payout will be between zero and 200% of a participant’s target depending on the
achievement of the metrics, the discretionary component and individual
performance. Payouts are not guaranteed and are purely discretionary.
Are there thresholds
for the AIP?
The AIP contains initial performance-based thresholds. These threshold
performance goals are established to preserve the deductibility by the Company
of AIP awards that are intended to qualify as performance-based compensation
under Section 162(m) of the Internal Revenue Code for federal income tax
purposes, and do not represent the actual financial results we expect to
achieve. The tax-based performance criteria are established by the Committee and
may change from year to year. Determination of whether the performance criteria
are met is made by the Committee after the end of each performance period.
 
Are AIP payouts subject to the Company’s incentive plan clawback provisions?
 
The Company’s incentive plan grants the Committee authority to make AIP payouts
subject to clawback provisions that permit the Company to recoup all or a
portion of the amounts paid to a participant if the Company’s reported financial
or operating results are materially and negatively restated within five years of
the payment of such amounts.  In addition, the Company’s incentive plan permits
the Company to recoup from participants who are engaged in conduct that was
fraudulent, negligent or not in good faith, and which disrupted, damaged,
impaired or interfered with the business, reputation or employees of the Company
or its affiliates, or which caused a subsequent adjustment or restatement of the
Company’s reported financial statements, all or a portion of the amounts paid
under the plan within five years of such conduct.








